DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the newly added term “in-line” does not appear in Torii, nor any of the references cited for which official notice is taken.  A particular term need not appear in a reference for the reference to teach the claimed feature.  Applicants describes inline data compression “The in-line data compression operations are performed during execution of a storage input-output (I/O) command” abstract.  The examiner notes Torii teaches inputting uncompressed data (101) processing it by a compression engine (102 or 103) then outputting compressed data (104). While Torii teaches read and write commands Torii does not expressly state the compression is performed during execution of the read or write command.  The examiner is citing Cheng et al PN 8,407,437 specifically because it is the same inventor as applicant that defines inline as on the fly. “The disclosed system, method and computer program product may also perform an inline (on the fly) data compression/decompression and deduplication of the accelerated metadata during a read of the datapath and a write of the datapath”.  One of the cited references for support of the Official notice (Kettner PN 2013/0205067) teaches on the fly data compression.  Kettner expressly states “Most storage devices that use on-the-fly compression do not take into consideration the type of data that is being compressed or any other relevant knowledge. In this embodiment, the storage device utilizes knowledge of the data being transferred to/from it or data that is already stored to perform selective on-the-fly data compression.” Para [0025].  Thus, while Torii does not expressly teach the compression being “inline”/”on the fly”, On the fly/inline compression is taught in the references cited for the official notice.  The examiner is also citing multiple references that teach inline data compression expressly using the term “inline”.  The examiner also notes York PN 6,711,709 that teaches the selection of the compression code is performed “on the fly” but does not expressly state the compression itself is performed on the fly.
In regards to applicant argument regarding the official notice.  Multiple references were cited in support that all teach “a compression rule to determine a compression parameter corresponding to a frequency of access for data associated with the request for the write”.  Kettner discussed above states “This analysis can involve determining what compression algorithm to use based on one or more of the following: potential compression on the data, access and modification frequency of the data, and performance impacts, such as duration of the compression algorithm” Para [0058].  All the other cited references also teach the well known feature of basing the compression rule/parameter on the frequency of access.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,203,897 in view of what is well known in
the art as evidenced by any of Kraemer et al PN 2016/0063040, Kettner PN 2013/0205067, Luo et al PN 2011/0320417, Li et al PN 2011/0138270 herein after frequency references.
The patented claim states a method of applying compression rules for a write request based upon “compression parameter”, while the pending claims identify the compression parameter as being frequency of access. Official notice is taken that frequency of access is a common parameter to base compression rules upon. It would have been obvious to have the compression parameter be frequency of access because this would have made sure frequently accessed data is quicker to compress/decompress thus decreasing compression/decompression lag.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,026 in view of what is well known in the art as evidenced by the above cited references.
The patented claim states a method of applying compression rules for a write request based upon “compression parameter”, while the pending claims identify the compression parameter as being frequency of access. Official notice is taken that frequency of access is a common parameter to base compression rules upon. It would have been obvious to have the compression parameter be frequency of access because this would have made sure frequently accessed data is quicker to compress/decompress thus decreasing compression/decompression lag.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 13, 15, 17, 19, 21, 23. 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii PN 2011/0199241 in view of Kettner PN 2013/0205067.
In regards to claims 1, 9, 17: Torii teaches method (Figure 5), comprising: receiving a request for a write operation (read/write para [0047]) from an application; applying a compression rule (105/106) to determine a compression parameter (102 or 103); and executing the write operation in accordance with the compression parameter by performing a data compression operation (102 or 103). Torii does not expressly state the compression is performed inline or the compression parameters include frequency of access. Kettner expressly teaches “Most storage devices that use on-the-fly compression do not take into consideration the type of data that is being compressed or any other relevant knowledge. In this embodiment, the storage device utilizes knowledge of the data being transferred to/from it or data that is already stored to perform selective on-the-fly data compression.” Para [0025] and “This analysis can involve determining what compression algorithm to use based on one or more of the following: potential compression on the data, access and modification frequency of the data, and performance impacts, such as duration of the compression algorithm” Para [0058]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the compression/decompression be inline/on the fly because this would have allowed compression and decompression on write/read respectively thus, saving storage space.  It also would been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the compression parameter be frequency of access because this would have made sure frequently accessed data is quicker to compress/decompress thus decreasing compression/decompression lag.
In regards to claims 3, 19: Torii teaches deciding a compression type.
In regards to claims 5, 7, 13, 15, 21, 23: Torii teaches decompressing and compressed data analyzing the compressed data to determine compression parameters and “when the characteristics of the data satisfy a preset switching condition, compress the following data according to a second compression rule different from the first compression rule” Para [0027]. A different compression rule is a different compression algorithm.
In regards to claim 25:  Torii teaches a write and a read.  A read is a data request to access the data.

Claims 2, 6, 8, 10-11, 14, 16, 18, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii PN 2011/0199241 in view of Kettner PN 2013/0205067 as applied to claim 1 above, and further in view of York PN 6,711,709.
In regards to claims 2, 11, 18: Torii teaches the compressions chosen are “efficiently
compressed” Para [0128]. Torii also teaches that the Data characteristics analyzing unit is used to
select the compression rule however Torii does not expressly state the selected rule is based on
compression efficiency only that the selected compression is based on the data characteristics.
York teaches (Column 8 line 64 to Column 9 line 21) carrying out tests to determine the most
efficient compression code. It would have been obvious to test the compression rules to select the
one that was most efficient because this would have given the optimal compression.
In regards to claims 6, 14, 22: Torii teaches using a table (106) (which is metadata) on
compression attributes. York teaches using compression tests to select the compression rule. It
would have been obvious to a person of ordinary skill in the art at the time of the invention to efficient compression code. It would have been obvious to test the compression rules to select the
one that was most efficient because this would have given the optimal compression.
In regards to claims 8, 10, 16, 24: Applicants spec states the compression level is a
comparison of the compression ratio to a threshold Para [0049]. York teaches the compression
ratio is used for selecting the code (Column 7 line 56 et. seq.).

Claims 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii PN 2011/0199241 in view of Kettner PN 2013/0205067 as applied to claim 1 above, and further in view of Keohane et al PN 2005/0086249.
In regards to claims 4, 12, 20: Torii teaches the compression being performed as part of the I/O operation but does not state if there is a status returned on read or write operations. Keohane et al teaches receiving an I/O operation determining if it is a read or a write. After a read operation returning a read status (56) or after a write returning a write status (766). It would have been obvious to a person of ordinary skill in the invention at the time of the invention to return a status to a caller after completion of the I/O operation, because this would have let the requester know the data was successfully written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple references are cited for teaching inline compression/decompression
Friedman et al PN 2016/0306574 Para [0025] “compression and decompression are performed in-line, as part of the writing and readout processes”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187